Citation Nr: 1423185	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  05-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disabilities of the eyes, including glaucoma and cataracts.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for bilateral pes planus with hallux valgus deformity, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1973.

These matters came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the Veteran's appeal was most recently before the Board in March 2012, the Veteran's petition to reopen a claim of entitlement for an acquired psychiatric disorder other than PTSD was granted, and the reopened claim was remanded for development of the record.  The Board also remanded the remaining issues for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in November 2012, and the Veteran timely filed a substantive appeal.  Thus, the issues of entitlement to service connection for glaucoma and an increased rating for pes planus are properly before the Board.

The Board notes that the eye disorders claim was previously identified as service connection for glaucoma.  However, the record shows that the Veteran also has a diagnosis of cataracts. The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for disabilities of the eyes, including glaucoma and cataracts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2012 remand, the Board directed that a VA examination be conducted to determine the etiology of any currently present acquired psychiatric disorder.  The Board specified that the examiner should address the Veteran's statements as to continuity of symptoms since service and that he first suffered from psychiatric symptoms during service.  On examination in November 2013, the examiner noted that the Veteran was hospitalized in June 1971 for situational stress/depression, but was released without impairment to active duty.  She further noted that the next record of mental health treatment was in 1983.  She opined that the diagnosed depressive disorder not otherwise specified was not related to service.  She reasoned that there was no objective evidence to support that the Veteran experienced a mental disorder until 1983, and stated that the records "did not create a nexus between his current disorder and the in-service head/nose injury."  She did not address the Veteran's competent statements regarding symptoms during service and since.  Because the examiner did not address the Veteran's competent statements, the Board finds that the examiner must be requested to provide an addendum to her examination report which addresses the Veteran's statements regarding symptoms during and since service.

It is also noted that the Veteran reported during his VA psychiatric examination that he had applied for Social Security Administration (SSA) disability benefits and been denied.  As the SSA records may include relevant information, they should be obtained on remand.

The Veteran seeks an increased rating for bilateral pes planus with hallux valgus deformity.  The Board notes that a VA examination has not been conducted since 2007.  More recent VA treatment records reflect the Veteran's repeated complaints of foot pain.  However, these records, are not adequate for the purpose of properly evaluating the current severity of the Veteran's bilateral foot disability.  Therefore, a current examination should be provided.

In light of the above discussion, the Board has determined that additional development of record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain any VA treatment records that have not yet been associated with the claims folder.

3.  Thereafter, return the claims file to the November 2013 VA examiner; if she is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  The examiner is asked to review the claims file, to include the discussion in the March 2012 remand and this remand.

If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), to include express consideration of the Veteran's competent statements regarding symptoms during service and since separation from service, the examiner should provide an opinion regarding whether any currently present acquired psychiatric disorder is related to service.

The underlying reasons for all opinions expressed must be included in the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for an examination to determine the current severity of his bilateral pes planus with hallux valgus deformity.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   

5.  Review the addendum and examination report(s) for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, after ensuring the examination report is adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



